NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TAURUS IP, LLC (NOW KNOWN AS
MANUFACTURING SYSTEM TECHNOLOGIES,
LLC), '
Plaintiff/Third Party Defendant-
Appellcmt,

AND

ORION IP, LLC (NOW KNOWN AS CLEAR VVITH
COMPUTERS LLC) AND ERICH SPANGENBERG,
Third Party Defendant-Appellants,

V.

DAIMLERCHRYSLER CORPORATION, CHRYSLER
FINANCIAL, LLC, AND DAIMLERCHRYSL'ER
COMPANY, LLC,

Defendants,

AND

CHRYSLER HOLDING, LLC,
Defendant,

AND
MERCEDES-BENZ USA, INC., AND CHRYSLER

GROUP LLC,
Defendants/Third Party Plaintiffs-Cross Appellants.

TAURUS IP V. DAIMLERCHRYSLER

2008-1462,-1463, -1464, 1465

Appeals from the United States District Court for the
Western District of Wisconsin in case n0. 07-CV-158,
Chief Judge Barbara B. Crabb.

TAURUS IP, LLC (NOW KNOWN AS
MANUFACTURING SYSTEM TECHNOLOGIES,
LLC),

Plaintiff-Appellant,

V.

HYUNDAI MOTOR AMERICA, _
Defendant-Cross Appellant,

AND

REEBOK INTERNATIONAL, LTD.,
Defendant,

AND

POLO RALPH LAUREN CORP.,
Defendant,

AND

MICHELIN NORTH AMERICA, INC.,
Defendant.

2008-1474, -1477

3 TAURUS IP V. DAIMLERCHRYSLER

Appea1s from the United States District Court for the
Western District of Wisconsin in case n0. 07 -CV-477,
Chief Judge Barbara B. Crabb.

ON MOTION

ORDER

Taurus IP, LLC moves without opposition to with-
draw Kenneth C. Bass III as counsel of record.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

FoR THE CoURT

 2 4 2012 /s/ Jan Horbaly
Date J an Horba1y
C1erk
LE
U.S.CUUR`¥!)FA PEALS FOH

cc: Mitchell G. Stockwell, Esq. T"EFEDERAL C'Rcu"

t];]liz;be\t`h _A.l$"iElzey, Esq. AUG 24 2012

on . rig , sq.
Gene C. Schaerr, Esq. JAiéll'-|EHEA|'Y

s21